 


109 HR 56 IH: Health Empowerment Zone Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 56 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Christensen (for herself, Mr. Lewis of Georgia, Mr. Cummings, Ms. Carson, Mr. Scott of Virginia, Mr. Payne, Mr. Wynn, Mr. Meek of Florida, Ms. Watson, Mr. Clyburn, Ms. Eddie Bernice Johnson of Texas, Ms. Corrine Brown of Florida, and Ms. Kilpatrick of Michigan) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Secretary of Health and Human Services to establish health empowerment zone programs in communities that disproportionately experience disparities in health status and health care, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Health Empowerment Zone Act of 2005. 
2.Health empowerment zones 
(a)Health empowerment zone programs 
(1)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration and the Director of the Office of Minority Health, and in cooperation with the Director of the Office of Community Services and the Director of the National Center for Minority Health and Health Disparities— 
(A)shall designate health empowerment zones in accordance with paragraph (2); and 
(B)shall make grants in accordance with paragraph (3). 
(2)Designation of health empowerment zonesThe Secretary may designate a community as a health empowerment zone if— 
(A)a community partnership seeking a grant under this section requests that the community be designated as a health empowerment zone; and 
(B)the community partnership demonstrates, to the Secretary’s satisfaction, that the community is a community of color that experiences disproportionate disparities in health status and health care. 
(3)GrantsThe Secretary shall make grants to community partnerships of private and public entities to establish health empowerment zone programs. 
(4)Use of fundsGrants under this section shall be used for the establishment of a health empowerment zone program to assist individuals, businesses, schools, minority health associations, nonprofit organizations, community-based organizations, hospitals, health care clinics, and foundations in a health empowerment zone that are seeking— 
(A)to effectively access Federal programs to improve the health or environment of 1 or more minority individuals in the community and eliminate racial and ethnic disparities in health status and health care; and 
(B)to coordinate the efforts of governmental and private entities regarding the elimination of racial and ethnic disparities in health status and health care. 
(5)Establishment in territory or possessionThe Secretary shall make at least 1 grant under this section to a community partnership for a health empowerment zone program in a health empowerment zone that is located in a territory or possession of the United States. 
(6)ApplicationTo seek the designation of a community as a health empowerment zone and to obtain a grant under this section, a community partnership shall submit to the Secretary an application in such form and in such manner as the Secretary may require. An application under this paragraph shall— 
(A)demonstrate that the community to be served is a community of color that experiences disproportionate disparities in health status and health care; 
(B)set forth a strategic plan for the proposed health empowerment zone program, by— 
(i)describing the coordinated health, economic, human, community, and physical development plan and related activities proposed for the community involved; 
(ii)describing the inclusion of the community involved as a full partner in the process of developing, implementing, monitoring, and evaluating the strategic plan and the extent to which local institutions and organizations have contributed to the planning process; 
(iii)identifying the projected amount of Federal, State, local, and private resources that will be available in the area and the private and public community partnerships to be used (including any participation by or cooperation with universities, colleges, foundations, nonprofit organizations, medical centers, hospitals, health clinics, school districts, or other private and public entities); 
(iv)identifying the funding requested under any Federal program in support of the proposed health, economic, human, community, and physical development, and related activities; 
(v)identifying baselines, methods, health outcomes, and benchmarks for measuring the success of carrying out the strategic plan; 
(vi)demonstrating the ability to effectively reach and service the targeted underserved minority community populations in a culturally appropriate and linguistically responsive manner; 
(vii)demonstrating a capacity and infrastructure to provide long-term community response that is culturally appropriate and linguistically responsive to a community of color that experiences disproportionate disparities in health status and health care; and 
(viii)identifying the individuals who have agreed to serve as members of a health empowerment zone coordinating committee for the community involved; and 
(C)include such other information as the Secretary may require. 
(7)PreferenceIn awarding grants under this subsection, the Secretary shall give preference to proposals from indigenous community entities that have an expertise in providing culturally appropriate and linguistically responsive services to communities of color that experience disproportionate disparities in health status and health care. 
(b)Federal assistance for health empowerment zone grant programsThe Secretary of Health and Human Services, the Administrator of the Small Business Administration, the Secretary of Agriculture, the Secretary of Education, the Secretary of Labor, and the Secretary of Housing and Urban Development shall each— 
(1)where appropriate, provide entity-specific technical assistance and evidence-based strategies to communities of color that experience disproportionate disparities in health status and health care to further the purposes of a health empowerment zone program described in subsection (a)(5); 
(2)identify all programs administered by the Department of Health and Human Services, the Small Business Administration, the Department of Agriculture, the Department of Education, the Department of Labor, and the Department of Housing and Urban Development, respectively, that may be used to further the purposes of a health empowerment zone program described in subsection (a)(5); and 
(3)in administering any program identified under paragraph (2), give priority to any individual or entity located in a community served by a health empowerment zone program under subsection (a) if such priority would further the purposes of the health empowerment zone program described in subsection (a)(5). 
(c)Health empowerment zone coordinating committee 
(1)EstablishmentFor each health empowerment zone program established with a grant under subsection (a), the Secretary, acting through the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration, shall establish a health empowerment zone coordinating committee. 
(2)DutiesEach coordinating committee established, in coordination with the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration, shall provide technical assistance and evidence-based strategies to the grant recipient involved, including providing guidance on research, strategies, health outcomes, program goals, management, implementation, monitoring, assessment, and evaluation processes. 
(3)Membership 
(A)AppointmentThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration, in consultation with the respective grant recipient, shall appoint the members of each coordinating committee. 
(B)CompositionThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration shall ensure that each coordinating committee— 
(i)has not more than 20 members; 
(ii)includes individuals from communities of color that experience disproportionate disparities in health status and health care; 
(iii)includes community leaders and leaders of community-based organizations; 
(iv)includes representatives of academia and lay and professional organizations and associations including those having expertise in medicine, technical, social and behavioral science, health policy, advocacy, cultural and linguistic competency, research management, and organization; and 
(v)represents a reasonable cross-section of knowledge, views, and application of expertise on societal, ethical, behavioral, educational, policy, legal, cultural, linguistic, and workforce issues related to eliminating disparities in health and health care. 
(C)QualificationsThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration shall ensure that the members of each coordinating committee meet the following: 
(i)No member is employed by the Federal Government. 
(ii)Each member has appropriate experience, including experience in the areas of community development, cultural and linguistic competency, reducing and eliminating racial and ethnic disparities in health and health care, or minority health. 
(iii)A majority of the members reside in the health empowerment zone involved. 
(D)SelectionIn selecting individuals to serve on a coordinating committee, the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration shall give due consideration to the recommendations of the Congress, industry leaders, the scientific community (including the Institute of Medicine), academia, community based nonprofit organizations, minority health and related organizations, the education community, State and local governments, and other appropriate organizations. 
(E)ChairpersonThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration, in consultation with the members of the coordinating committee involved, shall designate a chairperson of the coordinating committee, who shall serve for a term of 3 years and who may be reappointed at the expiration of each such term. 
(F)TermsEach member of a coordinating committee shall be appointed for a term of 1 to 3 years in overlapping staggered terms, as determined by the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration at the time of appointment, and may be reappointed at the expiration of each such term. 
(G)VacanciesA vacancy on a coordinating committee shall be filled in the same manner in which the original appointment was made. 
(H)CompensationThe members of a coordinating committee shall serve without pay. 
(I)Travel expensesEach member of a coordinating committee shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(4)Staff; experts and consultants 
(A)StaffThe chairperson of a coordinating committee may appoint and fix the pay of additional personnel as the chairperson considers appropriate. 
(B)Experts and consultantsThe chairperson of a coordinating committee may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(5)MeetingsA coordinating committee shall meet 3 to 5 times each year, at the call of the coordinating committee’s chairperson and in consultation with the Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration. 
(6)ReportEach coordinating committee shall transmit to the Congress an annual report that, with respect to the health empowerment zone program involved, includes the following: 
(A)A review of the program’s effectiveness in achieving stated goals and outcomes, and overcoming challenges. 
(B)A review of the program’s management and coordination of the entities involved. 
(C)A review of the activities in the program’s portfolio and components. 
(D)An identification of policy issues raised by the program. 
(E)An assessment of program’s results including that of capacity, infrastructure, number of underserved minority communities reached and retained in the effort in a defined time frame. 
(F)Recommendations for new program goals, research areas, enhanced approaches, community partnerships, coordination and management mechanisms, and projects to be established to achieve the program’s stated goals, to improve outcomes, assessments, monitoring, and evaluation. 
(G)A review of the degree of minority entities participation in the program, and an identification of a strategy to increase such participation. 
(H)Any other reviews or recommendations determined to be appropriate by the coordinating committee. 
(d)ReportThe Director of the Office of Minority Health and the Administrator of the Health Resources and Services Administration shall submit a joint annual report to the appropriate committees of the Congress on the results of the implementation of programs under this section. 
(e)DefinitionsIn this section: 
(1)Coordinating committeeThe term coordinating committee means a health empowerment zone coordinating committee established under this section. 
(2)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for fiscal year 2006, and such sums as may be necessary for each of fiscal years 2007 through 2012. 
 
